          Case 3:17-cv-03022-JST Document 544 Filed 06/14/19 Page 1 of 3




June 14, 2019


VIA ECF

Honorable Jon S. Tigar
San Francisco Courthouse
Courtroom 9 – 19th Floor
450 Golden Gate Avenue
San Francisco, CA 94102


Re:     Eolas Technologies Inc. v. Amazon.com, Inc., No. 3:17-cv-3022-JST-JSC (N.D. Cal.);
        Eolas Technologies Inc. v. Google LLC, No. 3:17-cv-1138-JST-JSC (N.D. Cal.)

Dear Judge Tigar:

In its June 7, 2019 letter (Dkt. 542) concerning the upcoming June 20 hearing, Eolas represents that
“Messrs. McKool, Burgess, Campbell, Budwin, Doyle, Stetson, and Swords will be available to
provide live testimony if the Court believes it would be helpful.” Should the Court wish to question
these witnesses, Amazon and Google of course have no objection but respectfully request that they
be given an opportunity to follow up with cross examination on the same subject matter.

To the extent that Eolas’s letter suggests that it wishes to affirmatively present the testimony of these
Eolas and McKool Smith witnesses during the hearing, however, Amazon and Google do object to
that request as an improper attempt to inject new testimony into the record long after the close of
briefing. Given that these witnesses were deposed in connection with prosecution bar discovery and
submitted additional testimony via declarations, it is unclear what benefit such duplicative testimony
would provide and any new testimony added by Eolas for the first time at the hearing would be
unfairly prejudicial. Further, live testimony would likely require the court to resolve in real time the
same type of privilege objections that Eolas’s counsel interposed throughout prosecution bar
discovery, as well as corresponding sword and shield issues flowing from those objections. That
would impede the orderly progression of the June 20 hearing.
         Case 3:17-cv-03022-JST Document 544 Filed 06/14/19 Page 2 of 3




Respectfully submitted,

 /s/ David A. Perlson                   /s/   Douglas E. Lumish
     David A. Perlson                         Douglas E. Lumish

 Counsel for Defendant Google LLC       Counsel for Defendant Amazon.com, Inc.




                                       2
         Case 3:17-cv-03022-JST Document 544 Filed 06/14/19 Page 3 of 3




                                      ATTESTATION

       I, David A. Perlson am the ECF user whose user ID and password authorized the filing of

this document. Under Civil L.R. 5-1(i)(3), I attest that all signatories to this document have

concurred in this filing.

DATED: June 14, 2019                       /s/ David A. Perlson
                                              David A. Perlson




                                              3
